IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,478-02


EX PARTE GERALD CORNELIUS ELDRIDGE





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 9403201 IN THE 178TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure, Article 11.071.
	On April 18, 1994, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure,
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Eldridge v. State, 940
S.W.2d 646 (Tex. Crim. App. 1996).
	Applicant presents eight allegations in his application in which he challenges the
validity of his conviction and resulting sentence. (1)
  Although an evidentiary hearing was
not held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 9TH DAY OF FEBRUARY, 2005.

Do Not Publish
1.   Applicant also filed a lengthy pro se document with the trial court in which he
purportedly set out, among other things, errors he wanted included in his habeas application and
motions he wanted his attorneys to file.  However, applicant is not entitled to hybrid
representation, therefore this Court will not consider any of claims set out in this document. 
Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004).